
	

113 HR 4599 IH: To authorize the use of force against those nations, organizations, or persons responsible for the attack against United States personnel in Benghazi, Libya.
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4599
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Hunter (for himself, Mr. Franks of Arizona, Mrs. Ellmers, Mr. Griffin of Arkansas, Mr. Poe of Texas, Mr. Brady of Texas, Mr. Shuster, Mr. Pompeo, Mr. Miller of Florida, Mr. Bucshon, Mr. Nunes, Mr. Bridenstine, Mr. Gohmert, Mr. Stivers, Mr. Bishop of Utah, Mr. Gibbs, Mr. Brooks of Alabama, Mr. Graves of Missouri, Mr. Palazzo, Mr. Harper, Mr. Cook, Mr. Wittman, Mr. Hall, and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize the use of force against those nations, organizations, or persons responsible for the
			 attack against United States personnel in Benghazi, Libya.
	
	
		1.FindingsCongress finds the following:
			(1)On April 6, 2012, an improvised explosive device was thrown over the fence of the United States
			 Consulate in Benghazi, Libya.
			(2)On May 1, 2012, the British Embassy in Tripoli, Libya, was attacked by a violent mob and set on
			 fire
			 while the embassies of other NATO member countries were attacked as well.
			(3)On May 22, 2012, two rocket-propelled grenades were fired at the Benghazi office of the
			 International Committee of the Red Cross, less than one mile from the
			 United States Consulate.
			(4)On June 6, 2012, a large improvised explosive device destroyed part of the security perimeter of
			 the United States Consulate in Benghazi.
			(5)On June 10, 2012, a car carrying the British ambassador was attacked in Tripoli.
			(6)On September 11, 2012, the United States Consulate in Benghazi was attacked by an organized group
			 of armed militants killing United States Ambassador Chris Stevens, Sean
			 Smith, Glen Doherty, and Tyrone Woods.
			(7)On January 10, 2014, the Secretary of State designated Ansar al-Sharia in Benghazi and Ansar
			 al-Sharia in Darnah as foreign terrorist organizations for their role in
			 the attack against the United States Consulate in Benghazi.
			(8)The attacks on September 11, 2012, continue to pose an unusual and extraordinary threat to the
			 national security and foreign policy of the United States.
			(9)The President has authority under the Constitution to take action to deter and prevent acts of
			 international terrorism against the United States.
			2.Authorization for use of United States Armed Forces
			(a)In generalThe President is authorized to use all necessary and appropriate force against those nations,
			 organizations, or persons the President determines planned, authorized,
			 committed, or aided the terrorist attacks that occurred on September 11,
			 2012, or harbored such organizations or persons, in order to prevent any
			 future acts of international terrorism against the United States by such
			 nations, organizations, or persons.
			(b)War powers resolution requirements
				(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this
			 section is intended to constitute specific statutory authorization within
			 the meaning of section 5(b) of the War Powers Resolution.
				(2)Applicability of other requirementsNothing in this Act supercedes any requirement of the War Powers Resolution.
				
